331 F.2d 297
Gloria PARKER, Plaintiff-Appellant,v.COLUMBIA BROADCASTING SYSTEM, INC., et al.,Defendants-Appellees, and Leon Levy, J. A. W.Iglehart and Millicent C. McIntosh, Defendants.
No. 386, Docket 28740.
United States Court of Appeals Second Circuit.
Argued March 19, 1964.Decided April 28, 1964.

Gloria Parker, pro se, for plaintiff-appellant.
Bruce Bromley of Cravath, Swaine & Moore, New York City (Charles G. Moerdler and Lester S. Bardack, New York City, on the brief), for defendants-appellees.
Before LUMBARD, Chief Judge, and FRIENDLY and HAYS, Circuit Judges.
PER CURIAM.


1
In this action plaintiff claims a violation of Section 14(a) of the Securities and Exchange Act of 1934 (15 U.S.C. 78n(a)) by reason of a proxy statement which plaintiff alleges did not contain all the material facts required under the Act.  She seeks, inter alia, to have the election of a Board of Directors held invalid.


2
Defendant moved in the District Court for judgment on the pleadings.  The judge treated the motion as one for summary judgment, and granted it.


3
The appellant's case with respect to the deficiency in the proxy statement was correctly held to be insufficient as a matter of law.


4
There is no merit in appellant's claim that she was prejudiced by Judge Ryan's treating the motion for judgment on the pleadings as a motion for summary judgment.  The procedure adopted by Judge Ryan is expressly authorized by Rule 12(c) of the Federal Rules of Civil Procedure.  The occasion was a proper one for the application of that rule.


5
Appellant's claims with respect to deprivation of constitutional rights by reason of Judge Ryan's sealing a statement which she submitted, have previously been considered by this court and found to be without substance.  Parker v. Columbia Broadcasting System, Inc., 320 F.2d 937 (2d Cir. 1963).

Affirmed